DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV (i.e., claims 19, 21, 23-25, 33, 35, 38, 42-44, and 54) in the reply filed on 1/19/21 is acknowledged.  At least due to the allowable subject matter in linking claims 25 and 35, the 9/17/20 restriction requirement is hereby withdrawn and all pending claims are examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 16, 18-20, 22-24, 33-34, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola (US 20060126179) in view of Pyo et al (US 20090154871; “Pyo”) and further in view of Yeo et al. (US 20060056166; “Yeo”).
Regarding claim 19, Levola teaches a display system comprising: a waveguide; a light incoupling optical element H1/112/122/132 (e.g., figs. 2, 3a; see also fig. 5 to see how the exit pupil extender 10 of fig. 3a fits in to an overall device 100) disposed on a surface of the waveguide 6/110/120/130 (e.g., figs. 2, 3a; ¶s 0097-0100; in figs. 2, 3a, at least some light is guided in each of the layers 6/110/120/130 from the right hand side {RHS} to the left hand side {LHS} which allows for the spread out emission beam 80 {fig. 3a}; fig. 3a shows an emission beam 80 spread from the RHS to the LHS for substantially the entire length of the output couplers 114/124/134; this means that at least some light is guided from the RHS to the LHS of each respective layer 110/120/130; therefore, each respective layer 110 120 130 acts as a waveguide to guide some light from the RHS to the LHS which allows for the distributed/spread-out beam 80 to be achieved) and configured to incouple light λ1/λ2/70 into the waveguide 6/110/120/130 (e.g., figs. 2, 3a), the light incoupling optical element (IOE) H1/112/122/132 comprising: a multilevel metasurface comprising: a plurality of spaced apart protrusions having a pitch (e.g., figs. 2, 3a each IOE H1/112/122/132  shows a series/plurality of spaced-apart, stepped/multilevel protrusions having a pitch/period {p1/p2/p3}; ; ¶s 0097-0100; see H1 in fig. 2 and 112/122/132 in fig. 3a)  and formed of a first optically transmissive material (e.g., figs. 2, 3a-
Levola does not explicitly state “a second optically transmissive material over and between the spaced apart protrusions”,
Pyo teaches a second optically transmissive material 117 over and between the spaced apart protrusions 114 (e.g., Pyo fig. 1; layer 117 is over spaced apart protrusions 114).
Moreover, Yeo teaches using a low refractive index planarization layer over a layers that contains protrusions (such as the protrusions of a collimating film) in order to create a stack of collimating films and other elements that are adhered together so that no air gaps exist between the coupled films (e.g., Yeo ¶ 0090: low refractive index material may be an adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because each reference involves the coupling of light to/from a waveguide element in a display device.  
Furthermore, Levola and Pyo are combined by taking the technology of Levola which teaches stacked waveguide elements wherein each waveguide element has an incoupling grating and outcoupling grating that each have spaced apart protrusions with a pitch and applying to it the second-optically-transmissive-material-over-and-between-the-spaced-apart-protrusions technology of Pyo and further applying the fact that the spacing in and around the protrusions 
Put more simply, the above combination can, as a non-limiting example, be most simply envisioned as fig. 3a of Levola with a layer of low-index optical adhesive: between layer 130 and layer 120, between layer 120 and layer 110, and a planarized layer of the low-index adhesive covering the entire bottom of waveguide/layer 110.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a combination for the purpose of holding the stacked device of Levola fig. 3a together such that there are no air gaps between layers/waveguides and all of the gratings are covered by a protective/planarized layer of optically transparent low-index adhesive.  This can reduce the number of air gaps required and simplify the assembly process.
Thus claim 19 is rejected.
Regarding claim 16, Levola, Pyo, and Yeo combination (herein, for simplicity, referred to as: “Levola-Pyo-Yeo” or even more simply as “L-P-Y”) teaches the display system of Claim 19 (see above), further comprising: an image injection device configured to inject light comprising image information into the waveguide (e.g., Levola figs. 3a, 5; ¶ 0104:” The virtual display system 230 includes a micro-display or image source 192 and an optical engine 190.  The 
Thus claim 16 is rejected.
Regarding claim 18, L-P-Y teaches the display system of Claim 19 (see above), further comprising: an image injection device configured to inject light comprising image information into the waveguide (e.g., Levola figs. 3a, 5; ¶ 0104:” The virtual display system 230 includes a micro-display or image source 192 and an optical engine 190.  The controlling and processing unit 214 is operatively connected to an optical engine 190 in order to provide image data to the image source 192 for displaying an image thereon.  The EPE 10, according to the present invention, can be optically linked to an optical engine 190 which is used to provide an original image, for example.”).
Thus claim 18 is rejected.
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding claim 20, L-P-Y teaches the display system of Claim 19 (see above), wherein the associated multilevel metasurfaces of at least some of the waveguides are configured to 
Thus claim 20 is rejected.
Regarding claim 22, L-P-Y teaches the display system of Claim 19 (see above), wherein each protrusion and space between an immediately neighboring protrusions define a total width of 10-600 nm (e.g. ¶ 0099; MPEP §2131.03, Anticipation of Ranges; e.g., 393 nm; fig. 3a).
Thus claim 22 is rejected.
Regarding claim 23, L-P-Y teaches wherein the second optically transmissive material forms spaced apart plateaus over the protrusions (e.g. in accordance with L-P-Y combination described in the rejection of claim 19 above, the filled in layer of low index optical adhesive means a complementary shape of the adhesive relative to the shape of the multi-level metasurface is formed; thus, the second optically transmissive material forms spaced apart plateaus over the protrusions since the complementary shape has steps/plateaus which complement the shape of the multilevel metasurface; Levola fig. 3a).
Thus claim 23 is rejected.
Regarding claim 24, L-P-Y teaches the display system of Claim 19 (see above).  L-P-Y does not explicitly state ‘wherein the first and second optically transmissive materials are amorphous” 
However, it was well-known to use various types of amorphous materials which are transparent, often used as light guide plate materials, and may be embossed/imprinted/stamped with a pattern. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first material to be amorphous and an adhesive nd optically transmissive material is also amorphous.
Thus claim 24 is rejected.

Regarding claim 33, L-P-Y teaches the display system of Claim 19 (see above), wherein the metasurface is a bi-level metasurface (e.g., figs. 2, 3a each IOE H1/112/122/132  shows a series/plurality of spaced-apart, stepped/multilevel protrusions having a pitch/period {p1/p2/p3}; ; ¶s 0097-0100; see H1 in fig. 2 and 112/122/132 in fig. 3a; multilevel metasurfaces 112&114, 122&124, 132&134 as shown in fig. 3a; there are two steps from the deepest level/plateau to arrive at the top step in figs. 2, 3a thus the metasurface is at least bi-level; however the metasurface can be considered as tri-level also when the deepest level/plateau is included as a level; so, figs. 2, 3a of Levola teach both bi-level and tri-level; tri-level is inclusive of bi-level).
Thus claim 33 is rejected.
Regarding claim 34, L-P-Y teaches the display system of Claim 19 (see above), wherein the metasurface is a tri-level or higher level metasurface (e.g., figs. 2, 3a each IOE H1/112/122/132  shows a series/plurality of spaced-apart, stepped/multilevel protrusions having a pitch/period {p1/p2/p3}; ; ¶s 0097-0100; see H1 in fig. 2 and 112/122/132 in fig. 3a; multilevel metasurfaces 112&114, 122&124, 132&134 as shown in fig. 3a; there are two steps from the deepest level/plateau to arrive at the top step in figs. 2, 3a thus the metasurface is at least bi-level; however the metasurface can be considered as tri-level also when the deepest level/plateau is included as a level; so, figs. 2, 3a of Levola teach both bi-level and tri-level; tri-level is inclusive of bi-level).
Thus claim 34 is rejected.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over L-P-Y as applied to claim 19 above with obviousness evidenced by Park et al. (US 20080043302; “Park”).
Regarding claim 17, L-P-Y teaches the display system of Claim 19 (see above). 
L-P-Y does not explicitly state wherein the pitch of the protrusions varies across the surface of the waveguide.
However, it was well-known for the pitch of the protrusions varies across the surface of the waveguide at least as evidenced by Park (e.g., Park fig. 12, ¶ 0055). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pitch of the protrusions varies across the surface of the waveguide at least for the purpose of further controlling the direction/dispersion of the light (e.g., MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; and/or result effective variable MPEP §2144.05).
Thus claim 17 is rejected.  

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over L-P-Y as applied to claim 19 above with obviousness evidenced by Schowengerdt (US 20150205126; herein: Schowengerdt ‘126) and/or Schowengerdt et al. [herein, simply referred to as: “Schowengerdt”], “Volumetric Display using Scanned Fiber Array”, in Journal of SID Symposium Digest of Technical Papers, vol. 41, Issue 1, May 2010.
Regarding claim 56, L-P-Y teaches the display system of Claim 19 (see above), an image injection device configured to inject light comprising image information into the waveguide 
	L-P-Y does not explicitly state “wherein the image injection device is an output end of a scanning fiber display system”.
However, it was well-known for the image injection device to be an output end of a scanning fiber display system at least as evidenced by Schowengerdt ‘126 (e.g., Schowengerdt ‘126  ¶s 0177, 0181) and/or Schowengerdt (e.g., Schowengerdt pp. 653-656). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image injection device to be an output end of a scanning fiber display system at least for the purpose of providing a compact, lightweight, and robust way to generate multifocal light beams, enabling volumetric imagery in wearable display and head-mounted display form factors.
	Thus claim 56 is rejected.  


Allowable Subject Matter
Claims 21, 25-32, 35-44, 46-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dimov et al. (US 20100157400), Piskunov et al. (US 20170235144), Shimuzu et al. (US 20070188837) teach holograms/films laminated/attached to a substrate/waveguide/layer in a microdisplay device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874